Title: To George Washington from Brigadier General Hugh Mercer, 31 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Perth Amboy [N.J.] 31 July 1776

This morning two Negros were brought to me, who made their Escape last night from Staten Island—and were taken up by our Guards at So. Amboy—Their Examination contains nothing new but is sent enclosd for your perusal—By the Report of the Commanding Officer At the above mentioned Post it appears that Thirty Nine sail of Square riggd Vessels, three of them men of War have come in from Sea within these three days. I have the honour to be Sir Your Excellencys most obedt Servt

Hugh Mercer

